DETAILED ACTION
It is noted that claim 17 has an improper status identifier given that the claim is not withdrawn. The claim has been examined as set forth below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites the self-supporting board comprises the material and “facing material”. It is suggested that the claim is amended to recite “a facing material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 2-3, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2011/0126957).
Regarding claim 1, Moore et al. teaches a composition that can be molded into shaped articles	 (See Abstract, col. 2, line 51, col. 8, line 24-col. 9, line 27), the article is formed from a material comprising in wt%: 50-75% filler which includes calcium silicate fiber (col. 6, lines 25-30 and 49) and overlaps the claimed range of inorganic fibres 35 to 70%. Given that the remainder of the composition is composed of positive and/or negative sols, i.e. 25%-50%, and given that the negative sols comprise 5-60% silica powder (col. 2, lines 60-72 and col. 3, lines 17-18) and positive silica sol comprises metal oxide coated silica particles (col. 3, lines 49-63) in an amount of 30% silica (See Table in column 5), the total amount of silica in the positive and negative sols is 35%-90%. Therefore, since there is 25-50% negative/positive silica sols, the resulting amount of silica particles is 8.75% (0.25*35) to 45% (0.5*90), which overlaps the claimed range of 30 to 65%. Moore et al. does not disclose the use of binder. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
While there is no disclosure that the article is a self-supporting board for use in fire protection as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. self-supporting board for use in fire protection, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is an article identical to that set forth in the present claims is capable of performing the recited purpose or intended use. Further, given that Moore et al. discloses that the article is used in furnaces, kilns, etc. (col. 8, lines 62-69), it is clear the article necessarily provides fire protection.
Alternatively, given that Moore et al. discloses the composition can be molded into shaped articles including simple or complex structures (See Abstract, col. 2, line 51, col. 8, line 24-col. 9, line 27), it would have been obvious to one of ordinary skill in the art to make any structure including a self-supporting board for use in fire protection and thereby arrive at the present invention.
Regarding claim 2, Moore et al. teaches wherein the silica powder is amorphous silica (col. 2, lines 68-69).
Regarding claims 3 and 8, given that Moore et al. teaches wherein the inorganic fibre comprise material identical to that presently claimed, including alkaline earth silicate fibres (calcium silicate fibers, col. 6, lines 25-34), it is clear that the inorganic fibre are inherently low biopersistence inorganic fibres, absent evidence to the contrary.
Regarding claims 13 and 15, since the binder can be 0%, Moore et al. is considered to meet the present claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2011/0126957) in view of Brunk (WO20160162952). It is noted that the disclosures of Brunk are based on US 2017/0217837 which is an English equivalent of the reference.
Moore et al. is relied upon as disclosed above.
Regarding claim 7, Moore et al. fails to explicitly disclose wherein the silica powder is fused silica.
However, Brunk teaches use of high SiO2 content, including fused silica (paragraph [0022]-[0023]).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use fused silica in the silica powder of Moore et al. in order to impart thermomechanical properties required for high-temperature use (Brunk, paragraphs [0022]-[0023]).
Regarding claim 17, Moore et al. discloses shaped articles including refractory materials (col. 8, line 24-col. 9, line 27) but fails to teach facing material on at least one face of the self- supporting board.
However, Brunk teaches coating refractory materials in order to increase total emissivity (paragraphs [0007]-[0008]).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat, i.e. use a facing material, on at least one face of the article of Moore et al. in order to increase total emissivity.

Claims	9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2011/0126957) in view of Fernando et al. (US 2011/0079746).
Moore et al. is relied upon as disclosed above.
Regarding claims 9, 10, and 11, Moore et al. fails to explicitly disclose alkaline earth silicate fibres as presently claimed.
However, Fernando et al. teaches a high temperature thermal insulation panel for use in fire protection comprising inorganic fibers including calcia-magnesia-silicate fibers (See Abstract, paragraphs [0019]-[0020]) having an average diameter of from about 1 µm to about 10 µm (paragraph [0023]) which overlaps the claimed range of an arithmetic mean diameter <2µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. Fernando et al. further teaches the calcia-magnesia-silicate fibers comprise from about 45 to about 90 weight percent silica and from greater than 0 to about 45 weight percent calcia (paragraph [0025]) which overlaps the claimed ranges of >70wt% SiO2 and >20_wt% CaO with CaO + SiO2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alkaline earth silicate fibres having average diameter, silica content and calcia content including that presently claimed in order to provide high temperature resistance and biosolubility (Fernando et al., paragraphs [0021] and [0023]).
Regarding claim 14, Moore et al. fails to teach amount of binder as claimed.
However, Fernando et al. teaches organic binder in an amount of from about 0 to about 6 weight percent (paragraphs [0040]-[0041]) which encompasses the claimed range of 0.5 - 5% by weight. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use binder including amount as presently claimed in order to impart a non-combustible property (Fernando et al, paragraph [0041]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2011/0126957) in view of Tono et al. (US 2003/0008119).
Moore et al. is relied upon as disclosed above.
Regarding claim 12, Moore et al. fails to teach having a density as claimed.
However, Tono et al. teaches a fire-resistant sheet-like molded article having a density of 200 to 2500 kg/m3 (0.2 to 2.5 gf/cm3, paragraph [0181]) which overlaps the claimed range of between 400 and 600kg/m3. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a density including that presently claimed for the self-supporting board of Moore et al. in order to provide sufficient heat and flame resistance and workability (Tono et al., paragraph [0181]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2011/0126957) in view of Brunk (WO20160162952) and further, in view of Tono et al. (US 2003/0008119).
Moore et al. in view of Brunk is relied upon as disclosed above.
Regarding claim 16, Moore et al. in view of Brunk fails to teach having a density as claimed.
However, Tono et al. teaches a fire-resistant sheet-like molded article having a density of 200 to 2500 kg/m3 (0.2 to 2.5 gf/cm3, paragraph [0181]) which overlaps the claimed range of between 350 to 790 kg/m3. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a density including that presently claimed for the self-supporting board of Moore et al. in order to provide sufficient heat and flame resistance and workability (Tono et al., paragraph [0181]).
Given that Moore et al. in view of Brunk and Tono et al. discloses a self-supporting board including materials and structure identical to that presently claimed, the properties of shrinkage and the RWS test are considered to be intrinsic, absent evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 07/26/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787